The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
In the 7/27/22 submission, applicant requests the examiner to acknowledge receipt of the certified copies of the foreign priority applications in item 12 of the next PTO form 326. However, such acknowledgement has previously been made in the Office action of 9/21/20. As the form 326 does not have a mechanism to indicate whether or not English translations of the foreign priority documents were received, there is no need to separately acknowledge receipt of the translated copies.

Claims 30-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.

The information disclosure statements filed 7/05/22 fail to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. They have been placed in the application file, but the information referred to therein has not been considered. Note: this refers only to foreign patent document nos. 19 and 22-24 of the 10 page IDS, copies of which were incomplete (missing drawings), and foreign patent document no. 10 of the 5 page IDS, no copy of which was received. It is also noted that foreign patent document no. 39 of the 10 page IDS has not considered, because it is a duplicate of document no. 38. Note that the examiner has also marked up the IDS’s to indicate corrections where appropriate as well as to indicate those foreign patent documents of which only abstracts were filed.

Claim 24 is objected to because of the following informalities:  in the penultimate line, “a the” should be --a--.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al (US 10,683,171, previously cited) in view of Overfield et al (US 10,815,055).
Jarvis shows an automated guided vehicle (AGV) 114, 702 designed for storing or retrieving inventory items 398, 602, said AGV comprising:
a drive unit 712 configured to drive the AGV to travel between two warehouse shelves 394 (Figs. 3D-F) or 722 (Figs. 7E, 7H-J);
a multi-level frame 706 installed on the drive unit and comprising a lifting device 708 and one or more plates 714 configured to hold one or more inventory items and;
a material handling device 716, said material handling device comprising:
a tray 396 configured to hold an inventory item of the one or more inventory items;
a lateral device 718 configured to rotate the tray to the right side or the left side of the AGV so that the tray is towards one of the two warehouse shelves (col. 27:64 to col. 28:34, col. 30:1-10); and
a retractable device 718* (see further explanation below) configured to extend and retract;
wherein the lifting device is configured to move the material handling device in a vertical direction; and 
wherein the AGV is configured to transport the one or more inventory items (the AGV can pick and place items from and on the shelves, e.g., see at least col. 8:38-53).
*Note: the examiner uses reference numeral 718 to denote both the lateral device and the retractable device. However, this should not be construed as an indication that they are the same element. Rather, Fig. 7A shows that platform 718 comprises both a device that moves (along with tray 396) in lateral (linearly and/or rotationally) and longitudinal directions relative to the body of the AGV (denoted by the crossed double-ended arrows), as well as a device that extends/retracts tray 396 in a lateral direction relative to the platform (denoted by the double-ended arrow labeled “Extends/Retracts”). Even more specifically, col. 28:17-27 discloses that the platform may comprise two platforms which move in first and second perpendicular horizontal axes.
Jarvis does not show that the retractable device comprises two arms installed on opposite sides of the tray, the two arms being extendable or retractable relative to the tray, and the two arms being configured to move the tray along a lateral direction to reach either one of the two warehouse shelves.
Overfield shows a load transfer mechanism for a vehicle used in a storage and retrieval system comprising racks (shelves) of loads on both side of aisles in which the vehicle traverses (such as a stacker crane in a warehouse), wherein a retractable device comprises two arms 30/32 installed on opposite sides of a load carrying platform 82 (tray), wherein the two arms are extendable or retractable relative to the tray (Fig. 6) and are configured to move the tray along a lateral direction (Fig. 9) to reach warehouse shelves positioned on either side of an aisle in which the vehicle traverses (see col. 1:54 to col. 2:36, col. 3:24-36, and col. 11:27-50).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Jarvis by configuring the retractable device with two arms installed on opposite sides of the tray, wherein the two arms were extendable or retractable relative to the tray and configured to move the tray along a lateral direction to reach either one of the two warehouse shelves, as shown by Overfield, as this would simply be the selection of one of a finite number of known types of retractable devices from which to choose, the selection of which in the apparatus of Jarvis would have neither required undue experimentation nor produced unexpected results.
Re claim 2, the multi-level frame of Jarvis comprises supporting columns to accommodate the lifting device, as shown in at least Fig. 7A.
Re claim 3, the lifting device of Jarvis moves along the columns and can stop at any desired level of the frame (col.28:28-50).
Re claim 4, the lifting device can lift the material handling device along a vertical shaft to store or retrieve an inventory item at or from a warehouse shelf (col. 28:28-50).
Re claim 5, the height would inherently be determined, at least to some extent, based on the position of the inventory item (i.e., dependent on which shelf it was located; also note col. 10:45-63 of Jarvis).
Re claims 6 and 7, the handling device of Jarvis can place an item on one of the plates of the multi-level frame through retraction of the retractable device and can place an item on a warehouse shelf through extension of the retractable device.
Re claim 8, the retractable device can retract or extend between two more positions including at least first and second positions.
Re claim 23, Jarvis’ drive unit comprises a motor and drive wheels (col. 26:49-51).
Re claim 39, the lateral device of the material handling device of Jarvis is configured to rotate the tray to either the right or left side of the AGV by 90° (implicit from at least Figs. 3D-F).

Claims 12-20, 24, 25, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Overfield et al, as applied to claim 1 above, and further in view of Payson et al (US 10,613,533, previously cited).
Jarvis discloses the AGV to include controllers which are in two-way communication with a server 106 and processors (inherent) to interpret instructions from the server and control the AGV. See at least Fig. 1 and col. 6:58 to col. 7:7, col. 7:55 to col. 8:10, col. 9:35-63, col. 26:18-62, and col. 29:28-45. 
However, Jarvis does not explicitly disclose a transceiver configured to transmit and receive instructions to and from the server.
Payson discloses an AGV 704 in a similar environment that includes a transceiver 756 for transmitting and receiving information to/from a server 732, and a processor 752 to interpret instructions from the server (Fig. 7B, col. 22:3-55).
Accordingly, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Jarvis by equipping the AGV with a transceiver that could transmit instructions to and receive instructions from the server, and with processors to interpret the instructions, as taught by Payson, as this would simply be the inclusion of well-known and art recognized devices in an AGV for enhancing communications with and responding to instructions from a central server.
Re claim 13, the transceiver of Jarvis as modified in the manner above would obviously be configured to receive an instruction to transport an inventory item and the processors would obviously be configured to interpret the instruction to obtain a position of the inventory item.
Re claim 14, the position of the item would obviously include data indicating the location of the item relative to the AGV, such as x and y coordinates, the orientation of the AGV and a height.
Re claims 15-17, Jarvis further discloses a navigation unit to detect obstacles and determine a moving path for the AGV based on the position of the inventory item, wherein the navigation unit is configured to read navigation signs posted inside the warehouse for navigation purpose, and wherein the navigation signs include barcodes, two-dimensional barcodes, and other identification codes (col. 3:27-32, col. 13:38-55, col. 29:16-27).
Re claim 18, it would have been an obvious design expediency to have configured the AGV such that, when the AGV was navigating toward the position of the inventory item, the processors commanded the material handling device to move to “a height”, as broadly claimed, before the AGV reached the position of the inventory item, as the examiner takes Official Notice that this is a well-known concept in the warehouse art to save time.
Re claims 19 and 20, the material handling device of Jarvis may couple to (i.e., clamp) an inventory item and the tray may slide underneath the item (col. 14:27-50; col. 15:21-31).
Claim 24 is substantially equivalent to claims 1 and 12 and is therefore treated in the same manner as set forth above with respect to those claims.
Re claim 25, as noted above with respect to claims 3 and 4, the lifting device of Jarvis is configured to move the material handling device vertically and to stop at each level of the multi-level frame or a height.
Re claim 27, as noted above with respect to claim 13, the transceiver of Jarvis as modified would obviously be configured to receive an instruction of transporting an inventory item and the one or more processors would obviously be configured to obtain the position of the inventory item from the received instruction.
Claim 40 is treated in the same manner as claim 39 above.

Claims 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Overfield et al and Payson, as applied to claims 1, 12 and 24 above, and further in view of JP 5413413 (previously cited, and hereinafter referred to as JP ‘413).
Jarvis as modified does not show a shift detection device configured to detect a position shift of the inventory item compared to a position obtained from instruction received by the AGV, and based on the position shift, the processors adjust the position of the AGV or the position of the material handling device to allow the material handling device to reach the inventory item for transportation. 
However, Jarvis does disclose the AGV to include an optical scanner, such as a barcode reader, to determine the location of an item on a shelf to enable the lift device to move to the appropriate shelf location (col. 14:7-26). Additionally, the AGV receives instructions regarding which items to pick, wherein such instructions include information from a data store 120 including at least item data 130 which includes position data of the item, such as the location of the item on a shelf and other attributes of the item. See col. 6:59 to col. 7:7, col. 7:55-65, and col. 10:45-63.
JP ‘313 shows an automatic warehouse wherein a stacker crane 12 (AGV) includes a shift detection device (claim 1: detection control unit) configured to detect a position shift of an inventory item 60 compared (claim 1: comparison unit) to a position obtained from instruction received by the AGV (claim 1: instruction receiving unit), and based on the position shift, the position of the AGV or the position of the material handling device is adjusted (page 8, pars. 5 and 6), where the position obtained from the instruction received by the AGV comprises at least one of a location, a depth, a height and an orientation of the inventory item, thereby allowing the material handling device to reach the inventory item for transportation.
Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have still further modified the apparatus of Jarvis by configuring the optical scanner thereof as a shift detection device configured to detect a position shift of the inventory item compared to the position obtained from the instruction received by the AGV, and based on the position shift, cause the position of the AGV or the position of the material handling device to be adjusted, as taught by JP ‘313, so that the material handling device could more effectively handle misaligned inventory items.
Re claim 22, as indicated above, Jarvis discloses an optical scanner such as at least a barcode reader. 
Re claim 28, it would have been obvious to additionally adjust the position of the lifting device. The claim is otherwise treated in the same manner as claim 21 above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Overfield et al and Payson et al, as applied to claim 24 above, and further in view of Hollenbach (US 3,727,778, previously cited).
Jarvis as modified in the manner above does not disclose the transceiver as configured to receive an indication that a first inventory item is in a back row of a shelf, wherein the AGV is configured to fetch the first inventory item from the back row of the shelf if there is no inventory item in a front row (of the shelf), wherein if a second inventory item is in the front row, the AGV is configured to fetch the second inventory item and place the second inventory item on a first tray that is empty, fetch the first inventory item and place the first inventory item on a second tray that is empty, and return the second inventory item to the shelf.
Hollenbach shows a substantially similar vehicle (except it is operator-controlled rather than automated) operating in the same environment, wherein the vehicle is configured to fetch a requested first inventory item from a back row of a shelf if there is no inventory item in a front row of the shelf, wherein if a second inventory item is in the front row, the vehicle is configured to fetch the second inventory item and place the second inventory item in a first empty compartment 51-56 of a rack tower 50 of the vehicle, fetch the first inventory item and place the first inventory item in a second  empty compartment of the rack tower, and return the second inventory item to the shelf (Fig. 2 and col. 5:1-59).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Jarvis by configuring the AGV such that, upon receiving an indication that a first inventory item was in a back row of a shelf, the AGV operated to fetch the first inventory item from the back row of the shelf if there was no inventory item in a front row of the shelf, and wherein if a second inventory item was in the front row, the AGV operated to fetch the second inventory item and place the second inventory item on a first tray that was empty, fetch the first inventory item and place the first inventory item on a second tray that was empty, and return the second inventory item to the shelf, as taught by Hollenbach, to increase the operating efficiency and reduce rack space requirements.

Applicant’s arguments with respect to claims 1 and 24 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652


8/16/22